Per Curiam:
There are two classes of assignments here, viz.: 1, Those which allege error in the auditor’s finding of facts; and 2, those which allege that he has erred in his conclusion of law.
It is sufficient to say in regard to the first that the alleged errors are not manifest. We must accept his finding of fact unless the error clearly appears. Loomis’s Appeal, 22 Pa. 312; Whiteside’s Appeal, 23 Pa. 114; Bedell’s Appeal, 87 Pa. 510, and Thompson’s Appeal, 103 Pa. 603.
Nor are we satisfied that his conclusions of law are erroneous. On the contrary we think they necessarily follow from the facts as found. The amount awarded to Mr. Tranier for his expenses and sendees was clearly right. His entire compensation was to come out of the fund when realized. It would have been gross injustice to turn over the entire fund, the result in large measure of his professional labor and skill, to an insolvent party, and leave him to an action against him. The attaching creditors have no cause to complain of this. They have no higher standing than their debtor. Good v. Grant, 76 Pa. 52.
Nor are the attaching creditors entitled to the balance of the fund. As the directors individually had to pay the notes given to the banks, and have not been repaid, they were entitled to the collateral note as an indemnity.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.